488 So.2d 203 (1986)
Amalia KASSAPAS, Individually as Personal Representative of the Estate of Georgios Kassapas, and as Tutrix of the Estates of the Minor Children, Nikolas Kassapas and Constantinos Kassapas; Despina Kassapas; Constantinos Kassapas; Georgious Lambou, Individually and as Personal Representative of the Estate of Andreas Lambou, Vasiliki Lambou; Sofia Lambou; and Vasiliki Lambou
v.
ARKON SHIPPING AGENCY, INC., Konkar Shipping Agencies, S.A., and Konkar Resolute Corp.
No. 86-C-0659.
Supreme Court of Louisiana.
May 12, 1986.
Denied.
MARCUS, BLANCHE and LEMMON, JJ., would grant the writ.